Citation Nr: 1756788	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Whether the reduction of an evaluation for residuals of a TBI (other than PTSD, a majore depressive disorder, and anxiety) from 10 percent to noncompensable, effective March 10, 2015, was proper.

3.  For the period prior to March 10, 2015, entitlement to an evaluation in excess of 10 percent for residuals of a TBI (other than PTSD, a major depressive disorder, and an anxiety disorder as residuals of a TBI).

4.  For the period beginning on March 10, 2015, entitlement to a compensable evaluation for residuals of a TBI (other than PTSD, a major depressive disorder, and an anxiety disorder as residuals of a TBI).

5.  Entitlement to an effective date prior to October 23, 2008 for a 10 percent rating for residuals of a TBI (other than PTSD, a major depressive disorder, and an anxiety disorder as residuals of a TBI).


6.  Entitlement to an effective date prior to May 27, 2010 for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps most recently from June from July 1996 to June 2004.  See DD Form 214.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2015 and January 2016, the Veteran withdrew his request for a Board hearing.  Therefore, these matters are ready for further appellate review.

Regarding the appeal from the June 2015 rating decision with regard to the reduction in rating for the Veteran's residuals of a TBI (other than PTSD, depression, and anxiety), the Board notes that although the May 2017 statement of the case (SOC) listed the issue as involving only an increased rating claim, the SOC nevertheless substantively addressed both the rating reduction as well as the claim for an increase, and the Veteran filed a July 2017 appeal.  Moreover, the Court of Appeals for Veterans Claims has held that where a disability rating in effect for five years or more is reduced (outside of the context of assigning staged ratings), that constitutes a rating reduction matter.  The rating reduction in this case is distinguishable from the cases of, for example, Singleton v. Shinseki, 23 Vet. App. 376 (2010), and Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009), which involved decisions that assigned staged ratings.  Here, a March 2011 rating decision awarded a single 10 percent rating.  A June 2015 rating decision reduced the rating, then in effect for over five years, from 10 percent to noncompensable, effective March 10, 2015.  See 38 C.F.R. § 3.344(a) and (b).  Therefore, to the extent the Veteran appeals this rating reduction, "this is a rating reduction case, not a rating increase case."  See Dofflemyer v. Derwinski, 2 Vet.App. 277, 279-80 (1992) (quoting Peyton v. Derwinski, 1 Vet.App. 282, 286 (1991)) (holding Board "incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating"); Brown v. Brown, 5 Vet.App. 413, 421 (1993).  The Board is also cognizant of the Court's discussion in Brown of the differing burdens of proof - that in rating reduction cases involving ratings in effect for five years or more, VA is "required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted," whereas in increased rating claims, the evidence must show that there is at least an approximate balance of evidence as to whether the rating criteria are met.  See Brown v. Brown, 5 Vet.App. 413, 421 (1993).  

Regarding the claim for an effective date prior to October 23, 2008 for a 10 percent rating residuals of a TBI (other than PTSD, depression, and anxiety), the Board finds that this matter should not be subsumed into the increased rating claim on appeal herein for the same disability because, in this particular case, the effective date claim is on appeal from a March 2011 rating decision, whereas the increased rating claim was filed in November 2012 and denied by a June 2015 rating decision.  See Deferred Rating, September 2013 (noting November 2012 increased rating claim).

The issues of whether the reduction in rating from 10 percent to noncompensable for residuals of a TBI (other than PTSD, depression, and anxiety) was proper, entitlement to increased ratings for residuals of a TBI (other than PTSD, depression, and anxiety), entitlement to an earlier effective date for the 10 percent rating for residuals of a TBI (other than PTSD, depression, and anxiety), and entitlement to an earlier effective date for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis; no other dental disability for VA compensation purposes is shown.


CONCLUSION OF LAW

The criteria for service connection for a dental condition are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.150 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the dental claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

The Board finds that an August 2010 notice letter satisfied VA's duty to notify the Veteran.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran was not afforded a VA examination relating to his claim.  The Board finds, however, that the duty to provide a VA examination was not triggered in this case because there is no crediblye lay evidence or competent medical evidence of any current dental disability for VA compensation purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Analysis

A.  Dental Condition

The Board notes that generally, dental conditions such as treatable carious teeth, replaceable missing teeth, dental abscesses, and periodontal disease are not considered disabling conditions for VA compensation purposes.  See 38 C.F.R. § 3.381 (2017).

Dental disabilities for which VA compensation may be awarded are set forth in 38 C.F.R. 4.150, Diagnostic Codes 9900-9918 (2017).  The Board acknowledges that the schedular rating criteria for dental disabilities were amended, effective September 10, 2017.  See 82 Fed. Reg. 36,080 (August 3, 2017).  Diagnostic Code 9913, however (teeth, loss of) was not revised.  Diagnostic Code 9913 provides compensable ratings for tooth loss, due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis.  Loss of all teeth warrants a 40 percent rating; loss of all upper teeth - 30 percent; loss of all lower teeth -30 percent; all upper and lower posterior teeth missing - 20 percent; all upper and lower anterior teeth missing - 20 percent; all upper anterior teeth missing - 10 percent; all lower anterior teeth missing - 10 percent; all upper and lower teeth on one side missing - 10 percent; where the loss of masticatory surface can be restored by suitable prosthesis - noncompensable.  A Note provides that these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not due to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2017).  

The Veteran served on active duty in the Marine Corps most recently from June from July 1996 to June 2004.  See DD Form 214. He claims that he "busted" his jaw in service in a parachute jump, and that he has incurred dental problems as a result.

As an initial matter, the Board acknowledges that a June 2003 service treatment record shows that the Veteran was parachuting or sky diving, "lost his air somewhere between 50 and 30 feet, and had a fall roughly from that height landing."  See STRs, received April 2015 at p.14 and 38 of 75.  A June 2003 Narrative Summary from the Naval Medical Center notes that the Veteran incurred four lacerations on his face, a CT scan of the head was negative, and a facial CT scan showed a sinus fracture.  See STRs, received July 2005 at p.27 of 75; see also STRs, received April 2015 at p.38 of 75.  An August 2003 record also notes the Veteran incurred a "tear through [the] mental to inferior oral vestibule" in the parachuting accident.  See STRs, received April 2015 at p.71 of 125.  An October 2003 dental examination record notes the Veteran reported he chipped a tooth four months prior.  Oral examination was noted as within normal limits except a fracture of tooth #12 was diagnosed.  See STRs, received April 2015 at p.67 of 137.  A December 2003 dental record notes the Veteran reported he chipped tooth #12 in the skydiving or parachuting accident.  A diagnosis was recorded of a fracture of tooth #12 with possible pulpal necrosis/irreversible pulpitis secondary to trauma, and the Veteran was referred to an endodontist.  A January 2004 endodontist record shows irreversible pulpitis was diagnosed, and a root canal was performed.  See STRs, received April 2015 at p.20-22 of 34.

Post-service, A November 2012 VA dental record shows the Veteran reported tooth sensitivity in tooth #12.  It was noted that if tooth # 12 continued to remain symptomatic, it may need extraction, and a dental implant may be considered as a replacement.  See CAPRI, received May 2014 at p.32 of 86. An August 2013 VA dental record shows the Veteran complained of pain in tooth #12, and it was extracted.  See CAPRI, received May 2014 at p.20 of 86.  A May 2014 VA dental record indicates that consideration of an implant for tooth #12 would go before the dental implant board.  See CAPRI, received May 2014 at p.9 of 86.  

The Board also notes by way of background that an August 2004 rating decision awarded service connection for tooth#12 for dental treatment purposes, and awarded service connection for a facial scar.

In light of all of the above evidence of record, the Board finds that a preponderance of the evidence is against finding that the Veteran has any type of dental disability for VA compensation purposes.  The Board certainly acknowledges the Veteran sustained injuries in the parachuting or skydiving accident in service in June 2003, including facial lacerations, a tear to the vestibule, and a chipped tooth #12.  There is no evidence, however, of loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis.  After the accident, the October 2003 in-service dental evaluation in service only revealed a chipped tooth #12.  The Board adds that the June 2003 facial CT scan after the accident only revealed a fractured sinus, not any fracture of any bones in the jaw area (e.g., the mandible).  Also, as shown above, recent VA treatment records indicate the Veteran was a candidate for a dental implant for tooth #12 - there is no indication that the tooth could not be restored by a suitable prosthesis.  Without a dental disability for VA compensation purposes, the claim must be denied.

Therefore, in summary, the Board concludes that service connection for a dental condition is not warranted; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a dental condition is denied.


REMAND

The Veteran's residuals of a TBI (other than PTSD, depression, and anxiety) are currently assigned a 10 percent rating under Diagnostic Code 8045, effective October 23, 2008, and noncompensable rating from March 10, 2015.  The Veteran seeks an earlier effective date for the 10 percent rating.  See Rating decision, March 2011 (award of 10 percent rating); NOD, March 2011; SOC, September 2012; Appeal, November 2012; see also Rating decision, August 2004 (awarding service connection for the TBI).

The Veteran also claims entitlement to increased ratings for his residuals of a TBI (other than PTSD, depression, and anxiety).  See Claim, November 2012; Rating decision, June 2015; NOD, June 2016; SOC, May 2017; Appeal, July 2017.

Meanwhile, a June 2015 rating decision reduced the Veteran's rating for his residuals of a TBI from 10 percent to noncompensable, effective March 10, 2015.  The Veteran appeals the rating reduction.  See NOD, June 2016; SOC, May 2017 (which substantively addressed the rating reduction); Appeal, July 2017.

For the reasons explained below, the Board finds that these matters should be remanded for further development before a decision may be made on the claims.

Regarding the claim for increased ratings, the Veteran was most recently afforded an October 2016 VA examination for his residuals of a TBI.  Unfortunately, the TBI examination was performed by a psychologist, and not by a physician who is a specialist in:  physiatry, neurology, neurosurgery, or psychiatry, and who has training and experience with TBI.  See VBA Training Letter 09-01 at p.15.  Therefore, the increased rating claims should be remanded so that the Veteran may be afforded a VA TBI examination by a qualified specialist.

Regarding the TDIU matter, the March 2011 rating decision that awarded a TDIU assigned the May 2010 effective date based on the date of the claim, albeit it is entirely possible that an effective date up to one year prior to the date of the May 2010 claim may be warranted.  See 38 C.F.R. § 3.400(o)(2).  An April 2007 VA examination report shows the Veteran reported being self-employed.  Subsequent private treatment records from St. John's dated in 2009 reflect the Veteran reported continued self-employment.  See, e.g., SSA records, received November 2011 at p.59-65 of 148.  The question, therefore, is whether the Veteran's self-employment constituted marginal employment during the one-year period prior to the date of his claim in May 2010.  The Board adds that marginal employment was addressed in a prior July 2007 rating decision that denied a TDIU.  At this time, the RO only requested and received copies of the Veteran's 2005 and 2006 tax returns.  Therefore, this matter should be remanded so that the RO may obtain copies of the Veteran's more recent 2007, 2008, 2009, and 2010 tax returns.

In addition, regarding the TDIU claim, in April 2015, the Veteran submitted a copy of an October 2009 VA vocational rehabilitation record.  On remand, all of the Veteran's vocational rehabilitation records should be associated with the claims file.

The Board defers decision on the issues of entitlement to an earlier effective date for the 10 percent rating for the TBI residuals (other than PTSD, depression, and anxiety), and the rating reduction for the same disability, pending the above directed development, and as otherwise intertwined with the increased rating claims being remanded herein for further development.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for copies of his 2007, 2008, 2009, and 2010 income tax returns.  If any of these records are unable to be obtained, then a copy of the Veteran's statement of earnings from the Social Security Administration for those years should be requested.

2.  Associate with the claims file all of the Veteran's vocational rehabilitation records.

3.  Schedule a new VA TBI examination to assess the current severity of the Veteran's residuals of a TBI.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should address the degree to which the Veteran's TBI is manifested by the facets of cognitive impairment, including:  memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  See 38 C.F.R. § 4.124a.

The current Compensation and Pension Examination TBI Examination Guidelines should be followed.  All indicated tests and studies are to be performed.

A complete rationale for any opinions expressed should be provided.

4.  Then, readjudicate the claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


